Citation Nr: 0202286	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  01-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) death 
benefits as the surviving spouse of the veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  He died in July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the VA 
Regional Office (RO) in Chicago, Illinois.  The appellant was 
afforded a Board video conference hearing in November 2001 in 
lieu of an in-person hearing; a transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1967; they were divorced in March 1981.

2.  The veteran died in July 1999.

3.  The appellant filed a claim for entitlement to VA death 
benefits as the surviving spouse of the veteran in August 
2000.


CONCLUSION OF LAW

The veteran and the appellant were not married at the time of 
the veteran's death, and the appellant is not entitled to 
recognition as the surviving spouse of the veteran for 
purposes of VA death benefits.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.206 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to VA death 
benefits because her divorce from the veteran in March 1981 
was "not my fault."

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

The VA has a duty under the VCAA to notify the claimant of 
any information and evidence needed to substantiate and 
complete a claim.  The Board finds that the Statement of the 
Case provided to the appellant specifically satisfies the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
it clearly notifies the appellant of the evidence necessary 
to establish eligibility for VA death benefits.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The appellant 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of her claim.  The Board thus finds that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

The veteran and the appellant were married in December 1967; 
they were divorced in March 1981.  The appellant does not 
contend and the evidence does not show that the divorce was 
not legally binding.  The veteran died in July 1999.  In 
August 2000 the appellant filed a claim for entitlement to VA 
death benefits as the surviving spouse of the veteran.  In a 
letter dated in August 2000, the RO informed the appellant 
that her application for VA benefits was being denied because 
she did not qualify as a surviving spouse for VA purposes 
since she and the veteran had divorced.

At the November 2001 Board video hearing, the appellant 
essentially indicated that her marriage to the veteran had 
ended due to the fault of the veteran.  The appellant 
acknowledged that she had been divorced in March 1981.

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4).  DIC 
is a payment made by the VA to a surviving spouse, child or 
parent because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. 101(14); 38 C.F.R. § 
3.5(a)(1).

Except as provided in 38 C.F.R. § 3.52, a "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of the veteran at the time of the veteran's 
death and: (1) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and (2) except as provided in 38 C.F.R. § 
3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The record shows that the appellant and the veteran were 
married in 1967 and divorced in 1981.  As such, at the time 
of the veteran's death in 1999, the appellant and the veteran 
were divorced and she was not the surviving spouse.  The 
applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50, the claim must be denied, as there is simply no legal 
basis to find the appellant entitled to recognition as 
surviving spouse of the veteran for purposes of VA death 
benefits.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. § 
3.206.  The appellant has acknowledged that she and the 
veteran were divorced at the time of his death and she has 
not alleged that the divorce was not valid.  Further, the 
appellant has not alleged that she had cohabited with the 
veteran subsequent to the divorce.

In view of the foregoing, the Board concludes that the 
appellant has failed to submit evidence demonstrating that 
she is the surviving spouse of the veteran.  As such, the 
claim for entitlement to VA recognition as the surviving 
spouse of the veteran is denied.  38 U.S.C.A. §§ 101(3); 38 
C.F.R. § 3.50; see Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

